Title: To George Washington from Charles-François, vicomte Du Buysson des Aix, 12 October 1780
From: Du Buysson des Aix, Charles-François, vicomte
To: Washington, George


                  
                     Sir
                     Philada October 12 1780
                  
                  I just now received a letter from Coll Hamilton by which I find
                     that your Excellency did not receive my last, therefore I beg leave to acquaint
                     you that I am now confind to my Bed with a Violent Fever, am also greatly
                     afflicted with a Spitting of Blood occasioned by the Bruises I received on my
                     Breast, and it is the Opinion of the Doctors that I should goe to Europe for
                     the recovery of my Health, I beg Your Excellency to obtain leave for me to goe
                     to France, as the same Favor has been granted to some of Burgoyne’s Officers
                     and Coll Ramsey, By my Parole I am under obligation to goe to New York the
                     latter End of this Month, which I am afraid will not be in my Power to perform
                     owing to my present weakness, I beg your Excellency will let me know what I am
                     to do in this disagreable Situation. In Spight of all the many advantages I
                     should have in serving again, I would willingly give them all up for the
                     obtaining Permission to goe to France, and to remain a Prisoner there untill
                     exchanged. I have the Honor to be with the Highest respect your Excellency’s
                     Most Obedient Humble Servant
                  
                     Le Chr Dubuysson
                  
               